Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-20, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) {MPEP § 2173.05(p)}. Claims 1-20 recite functional synonyms in place of elements to define and apparatus performing functional “method” steps. This is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8, 10, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1&2) as being disclosed by Burema US 2014/0303814.

	Regarding claim 1, Burema discloses a method to biologically control agricultural pests, the method comprising the steps of: 
	containing biological organisms or materials within a container having a dispensing port, the container is coupled to an autonomous airborne apparatus (summarized in abstract and at least figure 9); 
	urging the biological organisms or material to the dispensing port (via the auger); 
	dispensing the biological organisms or materials through the dispensing port on a target location to be treated (inherently shown/described); 
	agitating the biological organisms that are dispensed from the dispensing port; and spreading the agitated biological organisms or materials over the target location to be treated (paragraph 0069 describes a rotating disc distributor which both agitates and spreads) (where if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or made obvious by the prior art device).

	Regarding claim 2, Burema discloses the method of claim 1 further including the step of: driving an auger using an auger motor when urging the biological organisms or material to the dispensing port (figure 9).

	Regarding claim 4, Burema discloses the method of claim 1, wherein the agitated biological organisms or materials are spread over the target location using a spreader agitating device (see claim 1 rejection).

	Regarding claim 8, Burema discloses the method of claim 1, wherein the autonomous airborne apparatus is autonomously airborne through the use of an unmanned aerial vehicle, and wherein the unmanned aerial vehicle is selected from a group consisting of: single-blade helicopter drone, multi-blade helicopter drone, and fixed wing UAV (figure 1).

	Regarding claim 10, Burema discloses the method apparatus of claim 1, wherein the materials are selected from the group consisting of: seeds, herbicides, pesticides, fungicides, or fertilizers (figure 9).

	Regarding claim 13, Burema discloses a method to biologically control agricultural pests, the method comprising the steps of: containing biological organisms or materials within a container having a dispensing port, the container is coupled to an autonomous airborne apparatus; urging the biological organisms or material to the dispensing port; dispensing the biological organisms or materials through the dispensing port on a target location to be treated; deflecting the biological organisms that are dispensed from the dispensing port; and spreading the agitated biological organisms or materials over the target location to be treated (see previous rejections).

	Regarding claim 14, Burema discloses the method of claim 13, wherein the biological organisms or materials are deflected and spread over the target location using a spreader agitating device, thereby allowing the biological organisms or materials to be dispersed over a greater area (see previous rejections).

	Regarding claim 15, Burema discloses the method of claim 14, wherein the spreader agitating device is driven by a spreader motor (see previous rejections).

	Regarding claim 20, Burema discloses the method of claim 13, wherein the autonomous airborne apparatus is autonomously airborne through the use of an unmanned aerial vehicle, and wherein the unmanned aerial vehicle is selected from a group consisting of. single-blade helicopter drone, multi-blade helicopter drone, and fixed wing UAV (see previous rejections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Montgomery US 4,192,418.
	Regarding claim 3, Burema teaches the method of claim 2, but does not specify wherein the auger is comprised of a plurality of spiral like wire brushes.
	Montgomery; however, renders brushes as well known to use within auger systems (abstract and figures 1-2). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such brushes, in order to efficiently urge the materials out of the port.

Claim(s) 5-7, 9, 11-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema.

	Regarding claim 5, Burema teaches the method of claim 4, but does not specify wherein the spreader agitating device is driven by a spreader motor.
	Burema; however, does show an embodiment comprising multiple motors (figure 7). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various combinations of element/motor configurations, in order to accommodate design/use preferences for the user to allocate/arrange power throughout the system; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 6, Burema teaches the method of claim 5, wherein the spreader agitating device has a substantially dish-shape that is uniform and singular (see claim 1 rejection); but does not specify a parabolic shape.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a shape, in order to meet design preferences, or to better funnel the material, etc.; since it would have been an obvious matter of design choice to make the different portions of the disc of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results

	Regarding claim 7, Burema teaches the method of claim 6, wherein the spreader agitating device is disposed below the dispensing port (inherently implied in figure 9).

	Regarding claim 9, Burema teaches the method of claim 1, but does not specify wherein the biological organisms are predatory mites.
	However, such organisms are known for use in the art (where applicant’s disclosure describes use of such organisms as known and the present invention is directed towards a novel form of distributing such known organisms). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use such organisms, in order to efficiently distribute such organisms, as is the intended purpose of Burema, etc. Furthermore, applicant describes the utilization of mites as one of an option of elements to dispense; therefore, utilization of mites is not critical.

	Regarding claim 11, Burema teaches the method of claim 9, but does not specify wherein the predatory mites belong to the Phytoseiidae family.
	However, such organisms are known for use in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use such organisms, in order to efficiently distribute such organisms, as is the intended purpose of Burema, etc.

	Regarding claim 12, Burema teaches the method of claim 1, but does not specify wherein the biological organisms are predators selected from a group consisting of: Amblyseius swirskii, Phytoseiulus persimilis, Amblyseius californicus, Amblyseius cucumeris, Amblyseius degenerans, Hypoaspis miles, Aphidoletes aphidimyza, Aphelinus abdominalis Aphidius colemani, Chrysoperla carnea, Aphidius ervi, and Diglyphus isaea.
	However, such organisms are known for use in the art (where applicant’s disclosure describes use of such organisms as known and the present invention is directed towards a novel form of distributing such known organisms). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use such organisms, in order to efficiently distribute such organisms, as is the intended purpose of Burema, etc.

	Regarding claim 16, Burema teaches the method of claim 15, wherein the spreader agitating device has a substantially parabolic dish-shape that is uniform and singular (see previous rejections).

	Regarding claim 17, Burema teaches the method of claim 16, wherein the spreader agitating device is disposed below the dispensing port (see previous rejections).

	Regarding claim 18, Burema teaches the method of claim 13 further including the step of: driving an auger using an auger motor when urging the biological organisms or material to the dispensing port (see previous rejections).

	Regarding claim 19, Burema teaches the method of claim 13, wherein the biological organisms are predatory mites (see previous rejections).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,066,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims merely recite the structural element equivalents of the functional synonyms recited in the present claims encompassing the same inventive concepts as the reference invention, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644